Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 7/1/20 claimed priority of date 7/10/2017.
2.    Claims 1-20 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U. S. Patent No. 1054399. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 6 and 11 of the instant application is anticipated by claims 1 and 9 of the patent  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dighde et al. (“Dighde”), U.S. Patent Publication No. US 2012/0182687 and Ding et al. (“Ding”), U.S. Patent Application Publication No. 2018/0025229.
Regarding Claim 1, Dighde teaches a method comprising:
detecting a condition indicating an object is in proximity to a thermal vent of a cooling system of a computing device using a proximity sensor positioned adjacent the thermal vent [Para: 0028 (“one or more sensor  … to detect the presence of various obstacles”), 0034 (“having any active vent blocked by another device”) and 0047];
acquiring data using a sensor in response to detecting the condition [Para: 0038(“firmware 40 receives data from sensor network bus 46”];

outputting an alert through one or more user interface components in response to confirming that the thermal vent is blocked by the object [Para: 0039(a display “signal 63 to be displayed” in order to “report to user”)].Dighde does not disclose expressly wherein the acquiring an image data of the computing device and output an alert in response to the image data.
In the same field of endeavor (e.g., monitoring image data and output an alert based on monitoring), Ding teaches acquiring an image data of an object in order to analyze the image data [Para: 0033(“analyze the acquired image data”)] and output an alert in response to the image data [Para; 0007 (“alert message which includes the target image”) and 0037].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Dighde’s teaches of acquiring data using a sensor in response to detecting the condition and to process the data to output an alert with Ding’s teachings of acquiring an image data of an object in order to analyze the image data and output an alert in response to the image data for the purpose of providing an adaptive thermal cooling process for a device having thermal vent blockage.
Regarding Claims 2 and 7, Dighde teaches wherein outputting the alert through one or more user interface components comprises one or more of: (i) displaying a message or an image indicating that the thermal vent is blocked [Para: 0039(“signal may report to user …”)]; 
Regarding Claims 4 and 9, Dighde teaches detecting an internal temperature of the computing device using one or more temperature sensors [Para: 0024(sensor 30 is temperature sensor)]; and
in response to determining that the internal temperature is above a throttling threshold temperature, outputting an alert through the one or more user interface components indicating that the internal temperature of the computing device has exceeded the throttling threshold temperature [Para: 0039(“signal may report to user … thermal management strategy being enacted” is interpreted as a notification to user that temperature exceeding a throttling threshold because it started the cooling process)].
Regarding Claims 5 and 10, Dighde teaches detecting a surface temperature of the computing device using the one or more temperature sensors [Para: 0024(sensor 30 is temperature sensor)]; and
in response to determining that the surface temperature is above a comfort threshold temperature or a safety threshold temperature, outputting an alert through the one or more user interface components indicating that surface temperature of the computing device has exceeded the comfort threshold temperature or the safety threshold temperature[Para: 0039(“signal may report to user … thermal management strategy being enacted” is interpreted as a notification to user that temperature exceeding a throttling threshold and uncomfortable because it started the cooling process)].
Regarding Claims 6 and 13, Claims 6 and 13 are rejected on grounds corresponding to the reasons given above for claims 1, 13 and Dighde furthermore discloses device can have various orientation [Para: 0017 and Fig-3, 4] and various number of sensors can be used including accelerometer or inclinometer sensor [Para: 0030] where orientation of the device can be determined. Dighde further discloses that various modifications can be made in light of the specification [Para: 0059]. Therefore, one of ordinary skill in the art at the time of the invention was made to have utilize an orientation sensor to determine orientation of device is facing downward based on design criteria for the purpose of providing an adaptive thermal cooling process for a device having thermal vent blockage.
Regarding Claim 11, It does not teach or further define over the limitations recited in the rejected claims 1 and 4 above. Therefore, see the discussions herein above.
Regarding Claim 12, Dighde teaches the at least one sensor comprises a proximity sensor configured to monitor the at least one thermal vent’s proximity to physical objects located external from the physical housing structure [Para: 0043(sensor can “a proximity sensor”)]; and
determining whether the output data obtained from the at least one sensor indicates that the thermal cooling system is subject to the one or more operating conditions comprises determining whether the output data obtained from the proximity sensor indicates that the at least one thermal vent is closer than a threshold distance away from one or more physical objects [Para: 0043(proximity sensor design to work in such fashion)].
Regarding Claim 14, Dighde teaches wherein the at least one processor belongs to the portion of the plurality of electronic hardware components that are contained within or attached to the physical housing structure [Fig-6(20)].
Regarding Claim 15, Ding teaches wherein the at least one user interface component (such as 104)  does not belong to the portion of the plurality of electronic hardware components that are contained within or attached to the physical housing structure [Fig-1].
Regarding Claim 16, Dighde teaches wherein the at least one user interface component (display screen of device 10A) belongs to the portion of the plurality of electronic hardware components that are contained within or attached to the physical housing structure [Fig-1 and 2].
Regarding Claim 17, Dighde teaches wherein the physical housing structure and the portion of the plurality of electronic hardware components that are contained within or attached to the physical housing structure collectively function as an electronic device [see Figs 1-2 , 6-7 and associated specifications)].
Regarding Claim 18, Dighde teaches wherein the at least one processor (20) is communicatively coupled to the at least one sensor (26A) through a channel of a communication network [Fig-6]. Dighde also teaches that electronic control system (20A) can wirelessly communicate over network (28) [Para: 0021]. One of ordinary skill in the art at the time of the invention was made to have a wireless communication between the processor and the sensor based on design requirement in order to have an efficient system.  
Regarding Claims 19-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, see the discussions herein above.

5.	Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dighde and Ding as applied to claim 1 above (hereinafter, “Dighde-Ding”) and Ching-Sung Yen (“Yen”), US 2007/0103321.
Regarding Claims 3 and 8, Dighde-Ding teaches all the limitations of claims 3 and 8 as described rejecting claims 1 and 6 above. Dighde-Ding does not disclose wherein the alert comprises a visual signal prompting a user to re-position the computing device so that the thermal vent is not blocked.
In the same field of endeavor (e.g., controlling an warning interface to present a warning message when an object blocks a vent of an electronic device), Yen teaches wherein an alert comprises a visual signal prompting a user to re-position the computing device so that the thermal vent is not blocked [Para: 0025(“displaying window showing a message informing the user … blocking the vent … user to remove the object …”].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Dighde-Ding’s teaches of acquiring data using a sensor in response to determining an object blocking vent of a device with Yen’s teachings of an alert comprises a visual signal prompting a user to re-position the computing device so that the thermal vent is not blocked for the purpose of easily dissipate hot air through vent in order to reduce temperature and increase stability and/or service life for an electronic device [Yen, Para: 0006].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187